Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 27, 29-33, 35-39, 41-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JANG et al. (US Pub. 2014/0013258 A1. hereinafter “JANG”).

Claim 26: JANG teaches An electronic device, comprising: 
(“JANG”, [0107], Fig. 11, touchscreen 1100);
a processor coupled to the touchscreen (“JANG”, [0041], Fig. 1, control unit 110); and
a memory coupled to the processor (“JANG”, [0041], Fig. 1, storage unit 175) and storing instructions that, when executed by the processor, cause the electronic device to be configured to: 
copy first data in a first application (“JANG”, [0080]-[0083], Figs. 3 & 4, describes the touchscreen included plurality of applications that display objects may be clipped and stored in the clipboard, [0142], Fig. 25); 
copy second data in a second application  (“JANG”, [0143], Fig. 26, e.g., URL data); 
copy third data in a third application (“JANG”, [0142], [0144], objects of all types without discriminating between type construes as third data);
display a graphical user interface of the first application on the touchscreen, wherein the graphical user interface of the first application comprises a first input box; detect a first touch gesture on the first input box; display a first list on the touchscreen in response to the first touch gesture, wherein the first list comprises the first data and the third data, but not the second data (“JANG”, [0107], Figs. 10 & 11, display clipboard list view 1106 in response to detect a touch gesture 1104 on the input box 1102. [0142], Fig. 25, detect input into input area 2602, display clipboard list view 2604 include first data e.g., 2508 and third data 2512, but not second URL data 2608);
(“JANG”, [0143], Fig. 26, detect input into input area 2602, display clipboard list view 2604 include second data e.g., internet URL 2608 and third data 2612);
display a graphical user interface of the third application, wherein the graphical user interface of the third application comprises a third input box; detect a third touch gesture on the third input box; and display a third list on the touchscreen in response to the third touch gesture, wherein the third list comprises the third data, but not the first data or the second data (“JANG”, [0142], Fig. 25, detect an touch input into input area 2502, display clipboard list view 2504 includes third data (e.g., 2512 and 2612) but not second URL data (e.g., 2608)).

Claim 27: JANG teaches the electronic device of claim 26, wherein the instructions further cause the electronic device to: detect a tap gesture on the first data of the first list; store the first data in a clipboard; and display the first data in the first input box (“JANG”, [0080]-[0083], Figs. 3 & 4, describes the touchscreen included plurality of applications that display objects may be clipped and stored in the clipboard).


Claim 29: JANG teaches the electronic device of claim 26, wherein the instructions further cause the electronic device to display an identifier of the first application corresponding to the first data while displaying the first data in the first list (“JANG”, Fig. 25, [0141]-[0142], e.g., display ‘Create task’ application).

Claim 30: JANG teaches the electronic device of claim 29, wherein the identifier of the first application is an icon of the first application or a name of the first application (“JANG”, Fig. 25, [0141]-[0142], e.g., display ‘Create task’ application).

Claim 31: JANG teaches the electronic device of claim 26, wherein copying the first data and the second data further comprises copying to a private queue of a clipboard, and wherein copying the third data further comprises copying to a public queue of the clipboard (“JANG”, [0142], [0143], [0144], Figs. 25-27, data that copied to Text Clips, URLs, Location construes as private queue, data that presented in All Clips construes as public queue).

Claim 32: Claim 32 is directed to a data processing method for implementing the method steps of claim 26. Therefore, claim 32 is rejected under similar rationale.

Claim 33: Claim 33 is directed to the data processing method of claim 32 for implementing the method steps of claim 27. Therefore, claim 33 is rejected under similar rationale.


Claim 35: Claim 35 is directed to the data processing method of claim 32 for implementing the method steps of claim 29. Therefore, claim 35 is rejected under similar rationale.

Claim 36: Claim 36 is directed to the data processing method of claim 35 for implementing the method steps of claim 30. Therefore, claim 36 is rejected under similar rationale.

Claim 37: Claim 37 is directed to the data processing method of claim 32 for implementing the method steps of claim 31. Therefore, claim 37 is rejected under similar rationale.

Claim 38: Claim 38 is directed to a computer program product for implementing the method steps of claim 26. Therefore, claim 38 is rejected under similar rationale.

Claim 39: Claim 39 is directed to the computer program product of claim 38 for implementing the method steps of claim 27. Therefore, claim 39 is rejected under similar rationale.


Claim 41: Claim 41 is directed to the computer program product of claim 38 for implementing the method steps of claim 29. Therefore, claim 41 is rejected under similar rationale.

Claim 42: Claim 42 is directed to the computer program product of claim 41 for implementing the method steps of claim 30. Therefore, claim 42 is rejected under similar rationale.

Claim 43: Claim 43 is directed to the computer program product of claim 38 for implementing the method steps of claim 31. Therefore, claim 43 is rejected under similar rationale.

Claim 44: JANG teaches the computer program product of claim 38, wherein the instructions further cause the electronic device to display an identifier of the third application corresponding to the third data while displaying the third data in the first list (“JANG”, [0142], Fig. 25, display ‘Create task’ application includes clipboard list view 2504 includes third data (e.g., 2512 and 2612) but not second URL data (e.g., 2608)).

Claim 45: JANG teaches the computer program product of claim 44, wherein the identifier of the third application is an icon of the third application or a name of the third application (“JANG”, [0142], Fig. 25, display ‘Create task’ application).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 28, 34, and 40 are rejected under 35 U.S.C. 103 as being
unpatentable over JANG in view of HAN et al. (US 2012/0246594 A1,
hereinafter HAN).

Claim 28: JANG teaches the electronic device of claim 27, however, JANG does not teach the following feature, taught by HAN who teaches wherein the instructions further cause the electronic device to erase the first data from the clipboard after displaying the first data in the first input box (“HAN”, [0101], Figs. 8A-8B, the cut and paste data item is deleted from the clipboard window).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of JANG and HAN that provide a method for controlling a user interface that including copied data stored in a clipboard window with HAN additionally included a feature to include erase data from the clipboard after displaying the data in the first input box. One would therefore be motivated to combine these teachings as in doing so would saving space for other objects on the limited screen display.

Claim 34: Claim 34 is directed to the data processing method of claim 33 for implementing the method steps of claim 28. Therefore, claim 34 is rejected under similar rationale.

Claim 40: Claim 40 is directed to the computer program product of claim 39 for implementing the method steps of claim 28. Therefore, claim 40 is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300.  The examiner can normally be reached on M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG H NGUYEN/Primary Examiner, Art Unit 2142